Name: 2003/400/EC: Council Decision of 19 May 2003 amending Decision 2001/496/CFSP, Decision 2001/41/EC, the Council Decision of 25 June 1997 and the Council Decision of 22 March 1999 as regards the subsistence allowances of national military staff and experts on secondment to the General Secretariat of the Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  defence;  personnel management and staff remuneration
 Date Published: 2003-06-06

 Avis juridique important|32003D04002003/400/EC: Council Decision of 19 May 2003 amending Decision 2001/496/CFSP, Decision 2001/41/EC, the Council Decision of 25 June 1997 and the Council Decision of 22 March 1999 as regards the subsistence allowances of national military staff and experts on secondment to the General Secretariat of the Council Official Journal L 139 , 06/06/2003 P. 0033 - 0033Council Decisionof 19 May 2003amending Decision 2001/496/CFSP, Decision 2001/41/EC, the Council Decision of 25 June 1997 and the Council Decision of 22 March 1999 as regards the subsistence allowances of national military staff and experts on secondment to the General Secretariat of the Council(2003/400/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof,Whereas:(1) The administrative arrangements applicable to national military staff and experts on secondment to the General Secretariat of the Council provide for the possibility, under certain conditions, of revision of the amount of the subsistence allowance granted.(2) Taking account of developments in consumer prices in Brussels, the amount of the subsistence allowance needs to be updated,HAS DECIDED AS FOLLOWS:Article 1In Article 12(1):- of Council Decision 2001/496/CFSP of 25 June 2001 on the rules applicable to national military staff on secondment to the General Secretariat of the Council in order to form the European Union Military Staff(1),- of Council Decision 2001/41/EC of 22 December 2000 on the rules applicable to national experts on detachment to the General Secretariat of the Council in the context of an exchange system for officials of the General Secretariat of the Council of the European Union and officials of national administrations or of international organisations(2),- of the Council Decision of 25 June 1997 on the rules applicable to National Experts on Detachment to the General Secretariat of the Council (Directorate-General for Justice and Home Affairs) in the context of implementation of the plan to step up the fight against organised crime, and- of the Council Decision of 22 March 1999 on the rules applicable to national experts on detachment to the General Secretariat of the Council (Directorate-General for Justice and Home Affairs) in the context of the collective evaluation of the enactment, application and effective implementation by the applicant countries of the acquis of the European Union in the field of Justice and Home Affairs,the amount of EUR 104,03 shall be replaced by EUR 107,1.Article 2This Decision shall take effect on the date of its adoption.It shall apply from 1 February 2003.Done at Brussels, 19 May 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 181, 4.7.2001, p. 1.(2) OJ L 11, 16.1.2001, p. 35.